 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNorth AmericanMeat PackersUnion (Geo AHormel & Company)andUnited Food andCommercialWorkersInternationalUnion,LocaL P 9, AFL-CIO Case 18-CB-1670October 20 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June10 1988Administrative Law JudgeKarl H Buschmannissued the attached decisionThe Charging Party filed exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judges rulingsfindings 1 andconclusions2 and to adopt the recommended Orderas modifiedTo remedy its violations of Section 8(b)(1)(A) ofthe Act the judge ordered the Respondent to ceaseand desist from its unlawful conduct and to informemployees and members of their Section 7 rightsby posting a notice at its offices and meeting hallsfrequented by its membersHe also ordered theRespondentto sign andmail to the Regional Director copies of the notice for posting at the premisesof the Employer Geo A Hormel & Companyand at the Austin Labor Center where UFCWLocal P 9 the Charging Party has its offices TheCharging Party contends that the Board should require publication of the notice in the local AustinMinnesota newspaper or alternatively require amailing toeach of the members of NAMPU andthe members of UFCW Local P 9 as well as to allof those who are on a preferential hiring list andwaiting to return to work at the Hormel CompanyA special remedy is warranted the Charging Party'The Charging Party has excepted to some of the judge scredibilityfindingsThe Board s establishedpolicyis not to overrule an admmtstrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products91NLRB 544 (1950)enfd188 F 2d 362 (3d Cir1951)We have carefullyexamined the record and find no basis for reversing the findings2 Thejudge found that the Respondent violated Sec8(b)(1)(A) of theAct bythreatening harassing and intimidatingemployeesby disruptingUFCWsmembership meeting and impeding access of employees to themeeting and by assaulting an official and member ofthe UFCW TheCharging Party excepts to thejudge s failure tofindadditional incidentsof intimidation threats and harassmentFor the reasons stated by thejudgewe agree that the recordfails toestablish that the Respondentsagents intentionallybrokeany windows at the Charging Party s unionhall on October29 1986 We finditunnecessary to pass on the ChargingParty sremaining exceptions as any findings of additional violationsbased on the alleged incidents would be cumulative and would not affectthe Ordercontends, because the Respondent failed to post anotice as required in a previous case3 because ithas no office or meeting hall where notices can bepostedand because the violations found in thepresent case are the second series of violationscommitted by the Respondent within a 6 monthperiodIn order to ensure that the notice will be disseminated to all affected employeeswe shallmodify the judge s recommended Order to providefor mailing of the notice to the Respondents members and to all employees on a preferential hiringlistforGeo A Hormel & Company in AustinMinnesota in the event it is determined at the compliance stage of this proceeding that the Respondent has no office or meeting place at which to postthe notice 4 Those employees currently employedby Geo A Hormel & Company and members ofthe Charging Party Union will be adequately apprised of the notice by the provisions requiring theRespondent to sign and mail copies of the notice tothe Regional Director for posting at the premisesof the Employer and Charging Party 5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentNorth American Meat Packers UnionAustinMinnesota its officers agents and representativesshall take the action set forth in theOrder as modifiedAdd the following to paragraph 2(a)In the event it is determined at the compliancestage of this proceeding that the Respondent doesnot have its own office or meeting place copies ofthe notice shall be mailed by the Respondent toeach of its members and to all employees on a preferential hiring list for Geo A Hormel & Companyin AustinMinnesota3Meat Packers (Hormel & Co)287 NLRB (1987)4 Lathers Local 11 (Wilton & Denton)202 NLRB 391 (1973)sUnder these circumstances we find it unnecessary to order the Respondent to publish the notice in the local newspaperMary E Leary Esqfor the General CounselDavid Twedell Esqfor the RespondentRobert Funk JrandRoger A Jensen Esqof WashingtonD C and St Paul Minnesota for the ChargingPartyDECISIONSTATEMENT OF THE CASEKARL H BUSCHMANN Administrative Law JudgeThis case arose on a charge filed on November 10 1986by United Food and Commercial WorkersInternational291NLRB No 65 MEAT PACKERS (HORMEL & CO)Union Local P 9 AFL-CIO (UFCW) and a complaintissued by the General Counsel of the National Labor RelationsBoard on December 19 1986 against NorthAmericanMeat Packers Union (NAMPU) The complaint alleges that the RespondentNAMPU violatedSection 8(b)(1)(A) of the National Labor Relations Act(the Act) by restraining and coercing employees of GeoA Hormel & Company in the exercise of their rightsguaranteed in Section 7 of the ActThe Respondent s answer admits the jurisdictional allegations of the complaint that it is a labor organizationwithin the meaning of Section 2(5) of the Act and thatcertain individuals or charter members are agents of theRespondent within themeaningof Section 2(13) of theAct In all other respects the answer denies the allegations of unfair labor practicesThe case was tried before me on January 28 and 291987 in MinneapolisMinnesota where all parties weregiven the opportunity to introduce relevant evidence toexamine and cross examine witnesses and to make oralargumentBriefswere filed on March 5 1987 by theGeneral Counsel on March 4 1987 by the ChargingPartyUFCW and on March 5 1987 by the Respondent Based on the whole record in this case and from myobservation of the demeanor of the witnesses I make thefollowing iFINDINGS OF FACTIJURISDICTIONGeo A Hormel & Company is a corporation with anoffice and place of business in AustinMinnesota whereit is engaged in the processing and nonretail sale and distribution of meat and related products It is an employerengaged in commerce within the meaning of Section2(2) (6) and (7) of the ActThe Respondent is admittedly and at all times materialhas been a labor organization within the meaning of Section 2(5) of the ActIITHE ISSUEAt issue is whether the Respondent violated Section8(b)(1)(A) of theAct in the following manner(1)About June 27 1986 it attempted to inflict seriousbodily harm on an employee and intimidated harassedand threatened employees(2)About October29 1986 it threatened harassed intimidated and otherwise impeded access of employees toUFCWsoffices attempted to disrupt and disrupted theUFCWsmembership meeting shouted obscenities at andthreatenedUFCW representativesand attempted to inflict and inflicted damage to windows of the AustinLabor Center(3)About November13 1986 it threatened to inflictserious bodily harm and threatened to kill employees atthe National Packing House Conference and assaulted aUFCWemployee at the conference1The events in this case involved similar conduct that was the subjectof a proceeding heard on October 17 1986 and decided by AdministrativeLaw Judge Thomas R Wilks and that case was reviewed by theBoard at287 NLRB 720 (1987)391(4)About November 25 1986 it threatened to inflictbodily harm and threatened to kill a UFCW representative at the Austin Labor Center(5) In early November 1986 it intimidated and otherwise threatened an employeeIIIBACKGROUNDThe Charging Party Local P 9 UFCW had been thecollective bargaining representative of GeoA Hormel& Company s employees in Austin Minnesota A strikecommenced on August 17 1985 and lasted severalmonthsOn March 13 1986 the UFCW InternationalUnion directed Local P 9 to discontinue the strikeWhenLocal P 9 refused to comply with the directive of theInternational it responded by placing the Local underthe control of a trustee and by suspending the officers ofthe Local This action was challenged in the U S districtcourt in Minnesota which in a decision on June 2 1986upheld the validity of the trusteeship and also found thatLocal P 9 officials had engaged in threats and harassment toward the officials and trustees of the Internationa]The Respondent organizationNAMPU was thenformed by certain former members and officials of LocalP 9 The charter members of NAMPU were Peter KennedyLarryGullicksonRichardShatekRodneyHuinker Connie Damen Merril Evans and Dan AllenContinued friction between NAMPU and the UFCWInternational resulted in a prior unfair labor practice casereported at 287 NLRB 720IV THE UNFAIR LABOR PRACTICESAmong the specific allegations in this case NAMPU ischarged with two unlawful incidents that occurred aboutJune 27 1986 and thereafter and were committed byMerril Evans an agent and charter member of NAMPUIn regard to these allegations of threats harassment andattempts to inflict bodily harm the record contains thetestimony of two Hormel employees Gregory Schaeferand his brother Ryne Schaefer According to their testimony the incidents occurred on June 26 and 27 whenthey and a fellow employee John Crisco were on theirway from work to the offices of a dentist in downtownAustinMinnesota They encountered Merril Evans oneof the Respondents charter members in the parking lotTherewas a confrontation between Evans and theSchaefer brothers but their accounts of the incidentdifferAccording to Gregory Schaefer Evans shook hisfistathim shouting obscenities and repeatedly callinghim a scab a loser and lowlife Evans also screamedthat he would kill him or get him Then turning toSchaefer s brotherRyne Evans saidHow does yourold man like having a couple of scabs in the family andhe also accused their father of being a scab Evans alsocalled their friend Crisco a scab saying that they wouldall dieEvans finally returned to his car and while driving away he narrowly missed Gregory Schaefer whohad to jump out of the path of the oncoming carRyne Schaefer testified that on the day when he visited the dentistEvans parked his car next to theirs andshook his fist yelling at them The three confronted himas he sat in his car and he said [Y]ou re a scab you re 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa loser get out of my face what do you wantHe gotout of his car and poked his finger at Gregory saying[Y]ou re a scab and a loserHe also said I bet yourold man s proud to have two scabs in the family and heis one tooRyne s testimony confirmed that Evans narrowly missed his brother as he drove away from theparking area but he did not remember whether Evansthreatened to kill anyone on the afternoon of June 27The testimony of Gregory Schaefer impressed me asexaggerated and somewhat dramatic and I credit it onlyto the extent it was corroborated by the testimony of hisbrother It shows that during the brief confrontation between Evans and the Schaefer brothers on June 27 theyapproached Evans and confronted him He then calledthem and their father a former business agent of LocalP 9 derogatorynamesHe shouted at them and pulledaway from the parking space in his car narrowly missingGregory However that testimony does not support theallegationsthat Evans had threatened their lives or harassed them on that day nor that he had attempted to inflict serious bodily harm on them when he took off in hiscarGregory Schaefer had walked in front of Evans carand may have been careless or provocative Moreoverthe recorddoesnot show whetherthe incident was anintentional act by Evans to hit Schaefer or an accidentalmaneuver by Evans I would therefore dismiss the allegations of the complaint relating to this incident of June27 1986 because the record does not convincingly showthat any threats were made on that day or that Evanshad attempted to inflict bodily harmMoreover thename calling alleged as harassment or intimidation mayhave been provoked when the Schaefers and their friendconfronted Evans in his carThe Schaefer brothers also testified in regard to thenext allegation in the complaint that since the incident onJune 27 Evans had repeatedly cursed them calling themobscene names and threatening their lives The Respondent s offices in AustinMinnesotawere located twoblocks away from the offices of the UFCW at the AustinLabor Center so that employees of Hormel frequentlydrove by the Respondents offices As they passed by theRespondents offices they were occasionally subjected tonamecallingGregory Schaefer testified that from Junethrough November 1986 on at least 30 occasions MerrilEvans recognized his car going past NAMPU s headquarters on Fourth Avenue and came out shouting Iam going to kill you you f- scab you re a lowlifeyou re a scab and I in going to beat the s- out of you(Tr 14) Ryne Schaefer testified that on about three occasionswhen Evans recognized him driving by theNAMPU office Evans came out yellingYou f- scabI in going to kill you you re a loserA similar incidentoccurred in September when Evans followed GregorySchaefer in his car and shouted the same obscenities andrepeated that he would get him or kill him Althoughthis testimony was not contradicted I believe that Gregory Schaefer s estimate that there were 30 or more similar incidents was exaggerated because it was inconsistentwith his brothers version In any case I find that suchconduct occurred at least three or four times as allegedin the complaintThe next several allegations in the complaint centeraround conduct that occurred on October 29 1986 Onthat date the UFCW had scheduled its first membershipmeeting since the strike at its headquarters at the AustinLabor CenterThe meeting was intended for activemembers of UFCW s Local P 9 who were working atHormel Excluded were the strikers who had not returned as employees with Hormel The meeting was expected to draw about 500 employees or about one half ofthe 1096 active members Robin Demsen a secretary ofLocal P 9 had sent withdrawal cards to those Hormelemployees who had been on strike and had not been recalledAmong them were members and agents of theRespondent the charter members of NAMPU Nevertheless up to 50 inactive members appeared at the meeting and demanded that they be permitted to attend themeetingAmong them were Kathy Buck the suspendedfinancial secretaryConnie Dammen Peter Winkels thesuspended business agent Jim Guyette former presidentof Local P 9 Dick Shatek Rodney Huinker and othersUFCW representatives in charge of the meeting mcluding Frank Green and Ken Kimbro announced that themeeting was only for the active membership and that inactivemembers were excluded At that point the Respondent s charter member and suspended officers attempted to gain entry one by one Kathy Buck andConnie Dammen confronted Frank Green and demandedentryPeterWinkels and Jim Guyette followed statingthat they had a right to attend the meeting because theyconsidered themselves membersMerril Evans who wasalsopresentwaved the notice and loudly requestedentryWhen they werenot permittedto enter they remained at the entrance blocking access to the meetingThe scene was one of confusion and near riot where reporters were present with cameras and active membersattempted to get to the meeting but were blocked by theRespondents members who were also attempting to getto the meeting They were asked to leave but they refused and loudly protestedKen Kimbro one of the trustees for Local P 9 calledthe police for assistanceWhen a police officer arrivedabout 20 minutes later the crowd including the Respondent s members and supporters was still there blocking the entranceWith the help of the police the UFCWwas able to move the people so that the active memberswere able to pass by and through them to get to themeeting They were however subjected to name callingsometimes obscenities and threatening remarks such asscabslowlifeor [i]f you go in there you may notget outAs a result of the confrontation active members ofLocal P 9 were discouraged from attending the meetingFor example Robin Demsen testified that two membersTom Ischida and Pamela Dolph had called the LaborCenter and said that they were afraid to attend KenKimbro similarly testified that a lot of people called andexpressed fear of parking their cars in the vicinity or ofgoing to the meeting because of the situation LarryKolman and Rod Medlin representatives of UFCW testified that they observed people who intended to attendsimply turn away Steven Mauseth an employee of MEAT PACKERS (HORMEL & CO)Hormeltestified that another employee told him that hedid not attend the meeting because he did not want thehassle of going through the crowd Pamela Dolph aHormel employee explained in her testimony that because of her fear of vandalism when she saw 20 or 30people withNAMPU capsand signsin front of theLabor Center she did not want to park her new car inthe area and did not attend Chad Young also a Hormelemployee testified that he knew of several members whorefused to attend the meeting because of the confrontation between the inactive members and the UFCW Although the UFCW had expected up to 500 members ofits total membership of 1096 only 76 members attendedAt least three police officers had been assigned to createorder for the meetingOnce the meeting started and the doors to the meetingroom were closed NAMPU s members and supportersremainedoutside and continued to shout Several ofthem climbed on a window ledge at the outside of therear of themeeting roomFor example Robin Denisentestified that she could see them gesturing at the windows yelling scabs and obscenenamesand pounding atthe glass until three windows broke by the end of themeetingKen Kimbo corroborated that testimony andexplained that the only person he could identify wasRodney Huinker Chad Young also testified about thecontinued yelling pounding on the window and theshouting i eyou may have got in but you re notgoing to get outHe recognized Fred Simon an activesupporter of NAMPU Larry Kolman testified that whenhe left the meeting after it had already started he sawConnieDammen climbingdown from the window ledgeRodney Hutnker testified and explained that he hadnoticed the window earlier and that it was alreadybrokenHe stated that following an interview with anews team during that evening he barely touched thewindow when it just caved in He also testified that hehad no intention of breaking the window and that he andRichard Shatek picked up the pieces of glassOne of the police officers at the scene was CharlesWeselyIn histestimonyWesely observed as follows(Tr 222)The person that broke this window his name isRodney Huinker I know him personally fromgoing to school with him and I happened to belooking straight at him when it happened and atthat particular time he was standing outside of thedoorsimmediatedoorsenteringthe labor centerand he was leaning up against the building and atthat time there was also other people standingaround I don t know the cause of why he fell backwards but I observed him falling backwards and itlooked as if his elbow knocked the window out Inmy estimation that particular incident was an acctdentThe officer further testified that there was a lot ofconfusion that evening and that the police attempted tokeep the entrance open and to keep control as best theycouldHe confirmed that there were shouts of obscenetiesbut he could not recall who said them and he did393not hear anyone uttering any threats He testified thatfour officers were dispatched to the Labor Center thatevening and that it took a while to clear the area becausemany people tried to gain access to the meeting somewere permitted and some were not and there were lotsof shouting going back and forthBothConnieDammen and Rodney Huinker testified They deniedthat they threatened anyone or shouted obscenitiesAccording to my appraisal of the testimony the Respondent s witnessesWeselyDamen and Huinker appeared to understate the events on October 29 admittinga scene of confusion temporary blockage of entry isolated shouting of obscenities repeated demands to enterand an accidental breakage of the window The recordfor example shows that Humker s testimony and that ofWesely were inconsistent to the extent that Huinkerclaimed to have picked up the broken glass and Weselyobserved that he had not Moreover Wesely who admitted that there were over 500 union related incidentsoutstanding with the local police may have been influenced by the fact that his brother was a supporter ofNAMPU On the other hand the General Counsels witnesses impressed me as having overdramatized the eventswhen they described the Respondents conduct as an intentional and deliberate blocking of the entrance to themeeting the forming of a gauntlet the repeated shouting of death threats and the willful destruction of severalwindows The record fairly shows that the 20 to 40inactivemembers of Local P 9 who had only recentlyreceivedtheirwithdrawalcardsfrom the Union(UFCW) wanted to attend the union meeting TheUnion s new leadership barred their entry and a confrontation ensued at the entrance of the union hall the situationwas getting out of hand resulting in confusion andshouting of the usual epithets like scabs and other angrywordsWhen the doors to the meeting were shut locking out the Respondents members and supporters theyprotested pounded on the windows and continued theirshouting This required the police to restore order In theprocess the window glass was broken by one of the Respondent s charter members In addition there were personal confrontationsFor example Steven Mauseth anactive member of Local P 9 had an argument with GaryButtsaNAMPU supporter about the strike againstHormel Other NAMPU sympathizers joined Butts calling Mauseth a scab a son of a bitch and other namesHe subsequently called the police and requested surveillance of his house because he was concerned about hissafetyThe next several allegations deal with events from November 13 to 15 1986 when the UFCW InternationalUnion held the National Packing House Conference inChicago Several UFCW representatives from Austin attended the conference including Jack SmithKenKimbro Chad Young and John Morrison Although notinvited to the conference a delegation of NAMPU members appeared about 6 p in at the meeting as it concluded for the day Merril Evans Lynn Houston RodneyHuinker Peter Winkels Al Wesely and Richard Shatekstood in the hall as Louie Anderson International vicepresident of the UFCW who had been in charge of the 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmeetingapproached themEvans asked him severalquestions and an argument ensued in which Andersontold the group that they were not invited At that pointa more hostile confrontation occurred between ShatekandMorrisonwho had been close personal friends 2Shatek initially asked MorrisonJohn what the hell areyou doing with that slime?When Morrison attemptedto ignore that Shatek became more intense and angriercalling him a f- scab and challenging him to a fistfightoutsideMorrison attempted to ignore Shatek sprovocation saying that he did not want to fight thatthey had been friends for a long time and that he didnot want to discuss the situation now Shatek becamemore irate and boisterous shouting loudly [I]f you f-make me move away from the town that I was born inthe town that I ve lived in the town that my motherdied [in] the town that I brought my family up in thetown that I worked in I m going to get you and I mgoing to get you in your bed and you am t even going toknow it (Tr 205) When Jack Smith a Local P 9 offscialreminded Shatek that his remarks had been overheard by others Shatek stated that he did not care andhe then repeated some of the same statements Similarlywhen Carl McCaffrey the UFCW secretary treasurerpassed by Shatek the latter yelled [H]e is one of themtoo he is up there he is up there he watched us lose ourhousesShatek then intentionally walked up to McCaffery colliding with the left side of his bodyWhen Smithfinally attempted to resume his conversation with MerrilEvans Evans said to Smith [H]e s got a right to feelthat wayyou d feel that way if you lost your houseand your car and your wifeThe confrontation endedwhen the UFCW officials leftWith respect to the allegations concerning events thatoccurred on November 25 1986 the record shows thaton that date Local P 9 of the UFCW donated turkeysand traditional Thanksgiving food at the Austin LaborCenter to Hormel employees who had not been reinstatedAlthough the event was scheduled from 10 a in to 4p in certain NAMPU members including Merril EvansPeter Kennedy Larry Gullickson Garry Butts RodneyHuinker and 30 to 50 others appeared at 9 30 a in anddemanded their share immediately They then began todemonstrate in front of the Labor Center and passed outleafletsThey also had posted a sign that readBoycottHormel Jack Smith and Ken noticed the sign at lunchtime and they proceeded to take the sign down Evansin the company of five others loudly objected shoutingat SmithThat s not your sign you am t got a right totouch that signsomebody is going to kick the shitout of youyou re liableyou re going to end upliable to get killedSmith and Kimbro then returned tothe Labor Center 3The final episode of confrontation occurred in earlyNovember 1986 when Ryne Schaefer with two friendsreturned a car to Lowell Evan s home As the men gotout of their carMerril Evans noticed them and walkedE Shatek did not denythe episodein his testimony but suggested thatitwas a personal matter3 ConnieDammen testified that she did notobserve theincident butshe also explainedthatshe wasabsent for 45minutes at the lunch hourwhen theconfrontation could have occurredup to Schaefer saying [Y]ou God damn scab lowlifeloserWhere is your brother? I want to know whereyour brother is I in going to get himEvans pushedSchaefer to provoke him into a fistfight and said[T]ake a poke at me swing hit me real hard with twohandsHe then ordered them to unload the car and getoutV ANALYSISIt isthe position of the General Counsel and theCharging Party that the Respondent repeatedly violatedSection 8(b)(1)(A)which prohibits a labor organizationfrom restrain[ing] or coerc[ing] (A) employees in theexercise of the rights guaranteed in section 7 of the ActSection 7 of the Act guarantees employees the right toself organization to form join or assist labor organizations to bargain collectively through representatives oftheir own choosingandthe right to refrainfrom any or all such activitiesIn agreementwith the basic principles of law involved the Respondent states that it claims no right tothreaten persons norany right to block the streetsor to interfere with the lawfulbusinessof Respondent srival unionbut argues that the alleged misconduct didnot occur and that thereisno pressingneed for injunctive relief because the conduct is certainly not happeningat the present timeMoreover the allegations accordingto the Respondent are based on tainted and incredibletestimony to prevent NAMPU from operatingas a unioninAustinThe record evidence summarized above shows thatsome of the alleged violations occurred Although someconduct could be dismissed as personal confrontationsbetween individualsit isclear that the Respondent is responsible for conduct involving its officers charter members and agents For example the unrebutted testimonyshows that employees on their way to the Labor Centerwere repeatedly subjected to threats of personal harm byMerril Evans a charter member The Respondent mustbe held accountable for such conduct when it occursfrom its office by one of its leading membersThe record further shows that threats were shouted bycharter members of the Respondent on November 13 atthe Chicago conference Richard Shatek s oral and physical confrontation with a member of the Charging Partyand Merril Evans support of the episode in the presenceof the NAMPU members must be considered misconductby the Respondent Such conduct consisted of threatsharassment intimidationand an assaultdirected at offscials and members of the opposingunionThe recordalso shows other instancesof name callingand threatsall that amount to harassment and intimidation of employees and members of the opposing unionThe record further shows that the Respondents presence at the Austin Labor Center on October 29 disruptedthe meetingof Local P 9 and impeded access of employees to the meeting The Respondents agent madethreatsand engaged in intimidatingand harassing conduct TheRespondent had a duty to avoid unruly conduct by itsmembers and officers The record does not show convincingly that the Respondent had intentionally attempt MEAT PACKERS (HORMEL & CO)ed to disrupt the meeting or that damage to the windowsresulted from deliberate conduct by the Respondent TheRespondents members and officers appeared at thatmeeting more out of a desire to attend the meeting thanto disrupt it or to interfere with it To be sure they wereuninvited but their affiliation with Local P 9 had beencanceled shortly prior to the meeting and they were obviously interested in the affairs of that organization Thedisturbance came about because they were denied admission and not as a result of a concerted attempt to damagewindows block entry or restrict access to the meetingYet once the disturbance was evident the Respondenthad a duty to discontinue that conductOther instances such as the remarks shouted at officers of the UFCW on November 25 seemed to havebeen provoked when they attempted to take down theRespondents sign The confrontation between Schaeferand Evans in November should be considered a personalconfrontation The incident occurred on private propertyinvolving a personal matter without the presence ofother employeesThe law is clear A union violates Section 8(b)(1)(A)when its conduct involves threats violence harassmentintimidation and coercion of employees and individualswho are not employeesNLRB v Mine Workers 429F 2d 141 146-148 (3d Cir 1970)Rockville Nursing Centern193NLRB 959 (1971)Teamsters Local 298 (Schumacher Electric)236 NLRB 428 (1978) Although theAct literally prohibits coercion of employeessuchconduct directed at nonemployees is also unlawful whenother employees would hear about itTeamsters Local298 supraMoreover the Respondent here cannotescape responsibility for the conduct of its charter members because in determining the culpability of a unionthe principles of agency are to be construed literallyColson Corp v NLRB347 F 2d 128 137 (8th Cir 1965)cert denied 382 U S 904 (1965) Section 2(13) of the Actclearly provides that it is not controlling whether thespecific acts of a person acting as an agent were actuallyauthorized or subsequently ratified by the unionCONCLUSIONS OF LAW1By threatening harassingand intimidating employees the Respondent violated Section 8(b)(1)(A) of theAct2 By disrupting UFCW s membershipmeeting and impeding access of employees to the meeting the Respondent violatedSection 8(b)(1)(A) of the Act3By assaultingamember of the UFCW the Respondent violated Section 8(b)(1)(A) of the ActTHE REMEDYHaving found that the Respondent violated Section8(b)(1)(A) of the Act I recommend that it be ordered tocease and desist from its unlawfulconduct and to takeaffirmative action to inform employees and members oftheir Section 7 rights395On these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDERThe RespondentNorthAmericanMeat PackersUnion Austin Minnesota its officersagentsand representatives shall1Cease and desist from(a)Threatening harassing and intimidating employeesto restrain or coerce them from engaging in the rightsguaranteed them by Section 7 of the Act(b)Disrupting UFCW meetings and impeding accessof employees to UFCW s offices or meetings(c)Assaulting officials or members of UFCW or otherunions(d) In any like or relatedmanner restrainingor coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its offices and meeting halls used by or frequented by its members copies of the attached noticemarkedAppendix 5 Copies of the notice on formsprovided by the Regional Director for Region 18 afterbeing signed by the Respondents authorized representativeshallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers and employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(b) Sign and mail to the Regional Director copies ofthe aforementioned notice for posting at the premises ofthe Employer (Geo A Hormel & Company) in AustinMinnesotaif the Employer is willing and for posting atthe Austin Labor Center by United Food and CommercialWorkersInternationalUnion if it so desires(c)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint allegations not specifically found be dismissed4 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes5If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form joinor assistany unionTo bargain collectively through representativesof their own choiceTo act together for othermutualaid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOTthreatenharass or intimidate employees to restrain or coerce them in the exercise of therights guaranteed them in Secton 7 of the ActWE WILL NOT disrupt United Food and CommercialWorkersUnionLocalP 9 AFL-CIO meetings orimpede the access of employees to UFCW s offices ormeetingsWE WILL NOT assault officials or members of UFCWor any other unionWE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the ActNORTH AMERICAN MEAT PACKERS UNION